[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                                                               FILED
                             No. 04-15237                 U.S. COURT OF APPEALS
                         Non-Argument Calendar               ELEVENTH CIRCUIT
                                                                JUNE 17, 2005
                       ________________________
                                                             THOMAS K. KAHN
                                                                  CLERK
                  D. C. Docket No. 00-01741-CV-JEC-1


ARTHUR ALAN WOLK,

                                                     Movant-Appellee,

                                  versus

TELEDYNE TECHNOLOGIES INCORPORATED,

                                                     Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________
                             (June 17, 2005)


Before BLACK, PRYOR and COX, Circuit Judges.

PER CURIAM:




                                     1
      Teledyne Technologies Incorporated appeals the decision of the district court

denying its motion to hold Arthur Alan Wolk in contempt, denying its motion for

attorneys fees, and denying, in part, its motion to vacate a protective order. After

considering the briefs of the parties, and reviewing the record, we find no abuse of

discretion on the part of the district court.1

      AFFIRMED.




      1
             Wolk’s May 6, 2005, motion to strike is DENIED.


                                            2